Citation Nr: 1209411	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  11-21 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of frozen feet.

2.  Entitlement to service connection for residuals of frozen feet, to include bilateral neuropathy of the feet.

3.  Entitlement to service connection for residuals of frozen hands.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to June 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In December 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing.  A transcript of that hearing is of record.

In January 2012, the Board received additional evidence that was submitted by the Veteran's representative.  This evidence, a letter from D. Limeri, M.D., dated in December 2011, was not accompanied by a written waiver of review by the RO in the first instance.  See 38 C.F.R. § 20.1304(c).  However, because this evidence pertains only to the application to reopen service connection for residuals of frostbite to the feet, to include bilateral neuropathy of the feet, which is being granted herein, it is not deemed relevant to the issue of service connection for residuals of frostbite to the hands.  Consequently, the evidence does not need to be remanded to the RO for its review in the first instance with respect to this latter issue.  Id.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The underlying issue for service connection for residuals of frostbite of the feet, to include bilateral neuropathy of the feet, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2008 rating decision, the RO denied the Veteran's claim for service connection for residuals of frostbite of the feet.  The Veteran did not appeal this decision.

2.  Evidence associated with the claims file since the March 2008 adverse decision that denied service connection for residuals of frostbite to the feet relates to the basis of the prior denial.

3.  The Veteran has not been shown to have residuals of frostbite of the hands.


CONCLUSIONS OF LAW

1.  The March 2008 rating decision denying the Veteran's claim for service connection for residuals of frostbite of the feet is final.  38 U.S.C.A. § 7105(c) (West 2002);38 C.F.R. § 20.1103 (2011).

2.  Evidence received since the final March 2008 determination, in which the RO denied the Veteran's claim for service connection for residuals of frostbite of the feet, is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002);38 C.F.R. § 3.156 (2011).

3.  Residuals of frostbite of the hands was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114. Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a);38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Regarding the application to reopen service connection for residuals of frostbite of the feet, as the Board is granting this claim, further discussion of the VCAA is unnecessary with respect to this issue since there is no conceivable prejudice to the Veteran in granting this aspect of the appeal.  Moreover, in light of this grant, the Board has recharacterized the issue as entitlement to service connection for residuals of frostbite of the feet, to include bilateral neuropathy of the feet.  This issue is further addressed in the remand below.  Accordingly, the following VCAA discussion pertains solely to the claim for service connection for residuals of frostbite of the hands.

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C.§ 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, the appellant was provided with initial notice of the VCAA in May 2010 for issues that include service connection for frostbite of the hands, which was prior to the July 2011 decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied.

VA has fulfilled its duty to notify the appellant in this case.  In the May 2010 letter, the RO informed the claimant of the applicable laws and regulations, the evidence needed to substantiate the claim being decided herein, and which party was responsible for obtaining the evidence.  38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F. 3d 1483, 1485 (Fed. Cir. 1997).  Thus, the Board finds that the notice required by the VCAA and implementing regulations was furnished to the claimant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra. With respect to the claim being decided herein, the Board finds that the appellant is not prejudiced by a decision as the Veteran was provided with notice of the disability rating and effective date elements in the May 2010 letter.

The Board also finds that all necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate the claim for service connection for residuals of frostbite of the hands, including requesting information from the appellant regarding pertinent medical treatment he may have received, and affording him a VA examination during the appeal period.  In regard to VA examinations, the Veteran was afforded a pertinent VA examination in February 2011.  The examiner provided sufficient detail for the Board to make a decision in this appeal and this report is deemed adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  The appellant was also provided with the opportunity to attend a Board Hearing which he attended via video conference in December 2011.

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in his claim for service connection for residuals of frostbite of the hands and that adjudication of this claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II. Analysis

A. Claim to Reopen Service Connection for Residuals of Frostbite of the Feet

VA may reopen and review a claim that has been previously denied if new and material evidence is received since the last final decision.  That is, only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

The definition of "new and material evidence" as set forth in 38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  This new regulation provides:  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  66 Fed. Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 3.156a).  This latest definition of new and material evidence applies to a claim to reopen a finally decided claim received by the VA on or after August 29, 2001.  Id.  Thus, as the Veteran in this case filed an application to reopen a claim of entitlement to service connection for frostbite of the feet in May 2010, the revised version of 3.156 is applicable in this appeal. 

Furthermore, for purposes of the "new and material " evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §1110 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This reduced evidentiary burden only addresses what happened in service, not the questions of a current disability and nexus to service.  See Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

In the instant case, the Veteran's claim for service connection for residuals of frozen feet was denied in March 2008.  The basis of the RO's denial was the lack of evidence showing that residuals of frostbite of the feet were incurred in or aggravated by service.  This decision is final since the Veteran did not timely appeal it following notice to him of the decision and his appellate rights, nor was new and material evidence received within one year of the rating decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.200, 20.1103.

The basis of the July 2011 rating decision, which is the subject of this appeal, is that new and material evidence was not received to reopen the Veteran's claim for service connection for residuals of frostbite of the feet.  The RO noted that there was no record of inservice treatment for residuals of frostbite.  

The evidence on file prior to the adverse decision of March 2008 includes the Veteran's service personnel records showing that he served in the Ardennes.  The evidence also includes his service treatment records, including his August 1944 enlistment examination report and June 1946 separation examination report, which are devoid of remarkable neurological findings and/or notations of frostbite.  These records further show that the Veteran was hospitalized in November 1945 for a condition unrelated to frostbite.

The evidence on file prior to March 2008 also includes VA examination reports dated in October 1951 and December 2007, both of which are devoid of any complaints or findings related to frostbite.  The December 2007 VA examination report shows that the Veteran reported bilateral leg weakness prior to his spinal fusion surgery in 2001, but no such symptomatology since that time.  It also notes that he had right thigh numbness secondary to right knee arthritis. 

The pertinent evidence on file after March 2008 includes a record from D. J. Limeri, M.D., dated in December 2008, noting that the Veteran was at the Battle of the Bulge and sustained frozen feet.  He went on to state that due to the conditions on the battlefield, it was "at least as likely as not that [the Veteran's] conditions are connected to his service in the Army."  Dr. Limeri submitted a subsequent record in December 2011 stating that the Veteran had been diagnosed as having peripheral neuropathy and noting that by history the Veteran suffered from frostbite to his feet.  He went on to state that this is known to cause nerve damage and can be responsible for the Veteran's peripheral neuropathy.  There is also a VA examination report of February 2011 containing a diagnosis of frostbite, bilateral feet, by history, with no residual of the cold injury.

In addition, there was the Veteran's May 2010 claim, his July 2011 Notice of Disagreement, his August 2011 substantive appeal, and his December 2011 hearing testimony at which times he asserted that while deployed to the Battle of the Bulge in the middle of winter, he had been evacuated to the rear warming tents with frostbite on three occasions and that his name and unit were not recorded at those times.  He said that he was immediately sent back into battle after receiving treatment.  In addition, there is information that the Veteran downloaded from a VA public health website on cold and heat injuries and associated problems, and a statement from the Veteran's spouse, received in January 2012, stating that the Veteran had always complained about the cold after service and that his hands were always very white and cold to the touch.

Some of the evidence noted above that was submitted after March 2008 is new and material as it relates to an unestablished fact necessary to substantiate the claim by providing evidence supportive of a link between the Veteran's service and claimed residuals of frostbite.  More specifically, Dr. Lemeri's records provide a link between his postservice diagnosis of peripheral neuropathy and claims of inservice frostbite.  

In short, when considering the above-noted additional evidence together with evidence previously on file, the Board finds that there is additional evidence that has been received that bears substantially upon the specific matter under consideration and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the additional evidence received after August March 2008 constitutes new and material evidence to reopen the claim of entitlement to service connection for residuals of frostbite of the feet.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


B. Service Connection for Residuals of Frostbite of the Hands

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 318 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet/ A[[/ 498. 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Under  38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden /Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson,  21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This reduced evidentiary burden only addresses what happened in service, not the questions of a current disability and nexus to service.  See Beausoleil v. Brown, 8 Vet. App. 459 (1996).  See, also 38 U.S.C.A. § 1154(a). 

In this case, the Veteran asserts that he served at the Battle of the Bulge as an infantryman and was exposed to extreme cold temperatures.  He said that he had been issued summer clothing at the time and spent an entire night in a foxhole.  He said that he was sent to a warming tent on three occasions for frostbite.  His service record (DD Form 214) shows that he served with the 137th Infantry Regiment during World War II and his occupational specialty was a rifleman.  It also shows that he served at the Battle of Ardennes.  Based on the Veteran's credible statements and his DD Form 214, the Board concedes that he had severe cold exposure in service.  See 38 U.S.C.A. § 1154(a).  

The Veteran's service treatment records, including his August 1944 enlistment examination report and June 1946 separation examination report, are devoid of notations of frostbite and do not show remarkable neurological findings of the upper extremities  These records also show that the Veteran was hospitalized in November 1945 and discharged in December 1945 for a condition unrelated to frostbite of the upper extremities.

VA examinations conducted in October 1951, December 2007 and April 2010 are devoid of complaints, findings or diagnoses related to residuals of frostbite affecting the upper extremities.  

At a VA examination in February 2011, the Veteran reported sustaining frostbite to his hands during the Battle of the Bulge while in a foxhole.  He said he was sent to an aid station for about half a day where he thawed his hands out and then returned to full duty the next day.  He said that this occurred on two more occasions.  He denied reporting ongoing symptoms of frostbite to his hands following his service discharge and denied any symptoms at that time related to cold exposure.  He was noted to have no cold sensitization, no history of Reynaud's syndrome and no history of hyperhidrosis.  He did report pain and swelling in the "CMC" joint of both thumbs for many years.  The examiner diagnosed the Veteran as having degenerative arthritis of the CMC joint of both thumbs which he said was not related to the Veteran's history of cold injury.  He also diagnosed the Veteran as having history of bilateral hand frostbite in service, by history only as there was no record in the claims file.  He went on to state that there was no residual in the Veteran's hands from these reported episodes.  

On file is a statement from the Veteran's spouse that was read into evidence at his December 2011 hearing and was received by the Board in January 2012.  In this statement, the Veteran's spouse stated that she met the Veteran six months after service and that he had always complained about the cold.  She said that his hands were always very white and cold to the touch.  She added that she and the Veteran always attributed this to his service at the Battle of the Bulge.

While lay statements in some cases may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation, see Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of disability even where not corroborated by contemporaneous medical evidence), and there is no reason to doubt the credibility of the Veteran's spouse's statement, it is inconsistent with the February 2011 VA examination report wherein the Veteran denied having any ongoing symptoms of frostbite to his hands following his service discharge and denied any symptoms at that time related to cold exposure.  Moreover, in the absence of objective findings of pathology or a diagnosis (in a medically complex case such as this), such statements alone cannot be accepted as competent evidence of a current disability or etiology.  Rather, a clinical professional has the greater skill.  In this regard, as shown above, the VA examiner in February 2011 diagnosed the Veteran as having history of bilateral hand frostbite in service, by history only as there was no record in the claims file.  He went on to state that there was no residual in the Veteran's hands from these reported episodes.  Moreover, there is no medical evidence on file that is contrary to this finding.  While the Veteran did report at the February 2011 VA examination experiencing pain and swelling in the "CMC" joint of both thumbs for many years, he has not asserted nor has it been shown to be related to service.  Rather, in diagnosing degenerative arthritis of the CMC joint of both thumbs, the February 2011 examiner opined that it was not related to the Veteran's history of cold injury.  

With respect to the information that the Veteran submitted to VA in August 2011 from the VA public health website regarding cold injuries and associated health problems, this evidence is not case specific and does not constitute supportive evidence showing that the Veteran has any health problems identified as residuals of frostbite of the hands.  

In light of the foregoing, the Board must conclude that the requirements for establishing service connection for residuals of frostbite of the hands have not been met for the simple reason that the Veteran has not been shown by the evidence to have any such residuals at any point during the pendency of this claim.  See 38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim).  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The application to reopen the claim for service connection for residuals of frostbite of the feet is granted.

Entitlement to service connection for frostbite of the hands is denied.



REMAND

Now that the Veteran's claim of entitlement to service connection for residuals of frostbite of the feet has been reopened, it must be remanded to the RO for consideration of the merits, to include review in the first instance of new evidence that has been received, including a December 2011 medical record from Dr. Limeri.  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  Furthermore, any additional development deemed necessary so as to properly decide the underlying merits of the claim should be undertaken, to include affording the Veteran a new VA examination if appropriate.  See 38 U.S.C.A. § 5103A(d).  

In addition, any pertinent medical records (VA or non-VA) for the claim on appeal that have not already been identified and associated with the claims file should be obtained.  See 38 U.S.C.A. § 5103A(b),(c).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Attempt to obtain any other medical records identified as relevant by the Veteran during the course of the remand, provided that the Veteran completes the required authorization forms as appropriate. 

2.  Then, after reviewing all of the evidence of record and undertaking any additional development deemed appropriate to properly decide the underlying merits of the claim for service connection for residuals of frostbite of the feet, to include peripheral neuropathy, including affording the Veteran a new VA examination, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


